Citation Nr: 0508205	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2002 RO decision that denied service connection for 
bilateral hearing loss and for tinnitus.  The veteran filed a 
notice of disagreement with this decision in November 2002, 
and the RO issued statement of the case that same month.  In 
December 2002, he timely perfected his appeal.

In February 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service.

2.  The veteran is not currently diagnosed with tinnitus, and 
any current tinnitus condition that may exist began many 
years after service and was not caused by any incident of 
service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Claimed tinnitus was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions and testimony herein; his discharge 
examination physical, dated in August 1947; and VA and 
private treatment records on various dates from 1958 to 2003.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board notes that the veteran's complete 
service medical records are not on file, having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Consequently, in reaching this decision, the 
Board acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and for tinnitus.  A review of his 
report of separation, Form DD 214, revealed that he served in 
the Army from March 1946 to September 1947.  No combat or 
overseas service was indicated.  Thus, the provisions of 
38 U.S.C.A. § 1154 are not applicable to his claims. 

His separation qualification record noted that he had spent 
five months with a military occupational specialty (MOS) as 
an ammo handler and six months as a light truck driver.  His 
discharge physical examination, performed in August 1947, 
noted that his ears were normal.  Whispered voice hearing 
testing revealed hearing acuity of 15/15, bilaterally.

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran filed his claim seeking service connection for 
bilateral hearing loss in December 2001.  At his hearing 
before the Board, he testified that he first noticed his 
hearing loss while in the service.  It was not as bad as it 
currently, but he could tell he had hearing loss in the 
mornings.  He denied having sought any treatment for this 
condition in service.  He indicated that he first sought 
treatment for this condition three or four years earlier, 
approximately in the year 2000.  In a statement, filed in 
April 2002, he denied having previously seen any private 
physicians for this condition.

In support of his claim, the veteran has submitted an 
audiological report, dated in November 2002, which noted a 
conclusion that his examination results suggested a mild 
sensorineural hearing loss.  A review of his post service 
treatment records revealed post service employment by the 
veteran as a truck driver and as a sheep sheerer.  They were 
silent as to complaints of or treatment for hearing loss.

The Board has no doubt that on occasion the veteran was 
exposed to loud noise while in the service.  However, his 
discharge examination, performed in August 1947, noted that 
his hearing was normal.  There is also evidence that the 
veteran has been exposed to loud noise from his employment 
following his discharge from service.  Finally, he testified 
that he first sought treatment for this condition in 2000, 
over fifty years after his discharge from the service.  Such 
facts clearly provide negative evidence against this claim.    

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with hearing loss and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began years after 
his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

Although requested by the RO, the veteran has failed to 
identify any post service treatment for tinnitus, a period of 
time which now spans over fifty years.  Thus, the Board finds 
that the veteran does not currently have tinnitus.  Service 
connection may only be established if there is a current 
disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board further notes that the first complaint of this 
condition was the veteran's claim for service connection 
filed in December 2001, over fifty-three years after his 
discharge from service.  Thus, any current tinnitus condition 
that may exist began many years after service and was not 
caused by any incident of service.

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in April 2002, prior to 
consideration of his claim in the June 2002 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

The RO's April 2002 letter advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claims.  He was specifically advised that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the April 2002 VCAA letter, the November 2002 statement of 
the case, and the July 2002 supplemental statement of the 
case, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  As for the claims herein, the Board 
concludes that a VA examination is not required.

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id. 

The veteran was not provided VA examination in connection 
with his claims for bilateral hearing loss and tinnitus.  
However, examination or opinion is not needed for these 
issues.  Although the veteran has submitted evidence showing 
a current diagnosis of mild sensorineural hearing loss, this 
diagnosis is dated in November 2002, over fifty-five years 
after the veteran's discharge from the service.  No 
continuity of treatment is shown.  Moreover, the veteran 
testified that he did not seek treatment for either of these 
conditions during service, and his discharge examination, 
performed in August 1947, revealed normal findings concerning 
the veteran's ears and hearing acuity.  The Board also notes 
that the veteran has failed to show any current diagnosis of 
tinnitus.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


